Filed 12/20/18; pub. order 1/18/19 (see end of opn.)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                               DIVISION THREE


In re Marriage of RICHARD                          B278316
BEGIAN and IDA SARAJIAN.
                                                   Los Angeles County
RICHARD BEGIAN,                                    Super. Ct. No. GD058108

        Appellant,

        v.

IDA SARAJIAN,

        Respondent.



     APPEAL from an order of the Superior Court of
Los Angeles County, Theresa Traber, Judge. Reversed.

     Law Offices of Donald P. Schweitzer and Patrick
Baghdaserians; Garrett C. Dailey for Appellant.

      Honey Kessler Amado and James A. Karagianides
for Respondent.
                  _________________________
                        INTRODUCTION
       Family Code section 852, subdivision (a)1 (section 852(a))
provides that a “transmutation,” or an interspousal transaction
changing the character of community or separate property, “is not
valid unless made in writing by an express declaration” by the
adversely affected spouse. (Italics added.) In Estate of
MacDonald (1990) 51 Cal.3d 262 (MacDonald), our Supreme
Court held that a writing satisfies the “express declaration”
requirement only if it states on its face that “the characterization
or ownership of the property is being changed.” (Id. at p. 272.)
The MacDonald court also made clear that its construction of
section 852(a) precludes the use of extrinsic evidence to prove an
ambiguous writing effected a transmutation. (Id. at p. 264; In re
Marriage of Benson (2005) 36 Cal.4th 1096, 1100 (Benson).)
       In this case we must decide whether a “Trust Transfer
Deed,” signed by Richard Begian, granting certain real property
to his wife, Ida Sarajian, met section 852(a)’s express declaration
requirement.2 The trial court determined the document’s use of
the words “grant” and “gift” satisfied the requirement, because
those terms have “an accepted historical meaning” in real
property transactions, and thus gave Richard “clear notice” that
he was changing the property’s characterization and ownership.
Notwithstanding the historical meaning of these terms, we
conclude that without an express statement specifying what


1    Statutory references are to the Family Code unless
otherwise designated.
2    Ida’s mother, Rose Sarajian, was also a party to the Trust
Transfer Deed. For clarity we refer to the parties by their first
names.




                                 2
interest in the property was granted to Ida, the reference to a
“Trust Transfer” leaves the document’s purpose ambiguous, and
thus renders the purported transmutation invalid under section
852(a). We reverse.
         FACTS AND PROCEDURAL BACKGROUND
       Richard and Ida married in August 1993 and lived together
until their separation in September 2015. They have two
children.
       This appeal concerns a residential property located on
Avonoak Terrace in Glendale, California (Avonoak). On April 29,
1996, Ida’s mother, Rose, executed a “QUITCLAIM DEED”
transferring a 48 percent undivided interest in Avonoak to Ida.
Rose retained a 52 percent interest in the property.
       On the same day, Richard executed a “QUITCLAIM DEED”
transferring his ownership interest in Avonoak to Ida, as her sole
and separate property. The deed stated: “IT IS THE EXPRESS
INTENT OF THE GRANTOR, BEING THE SPOUSE OF THE
GRANTEE, TO CONVEY ALL RIGHT, TITLE AND INTEREST
OF THE GRANTOR COMMUNITY OR OTHERWISE, IN AND
TO THE HEREIN DESCRIBED PROPERTY, TO THE
GRANTEE AS HIS/HER SOLE AND SEPARATE PROPERTY.”
       On June 21, 2001, Rose and Ida executed an “INDIVIDUAL
GRANT DEED” granting their respective 52 percent and 48
percent interests in Avonoak to “ROSE SARAJIAN, a Widow[,]
and IDA SARAJIAN and RICHARD BEGIAN, Wife and
Husband, All as Joint Tenants.” Ida does not dispute that the
deed effectively granted Richard a community property interest
in Avonoak.
       On May 1, 2006, Rose, Ida, and Richard executed a “Trust
Transfer Deed.” The deed stated: “FOR NO CONSIDERATION,




                                3
GRANTORS ROSE SARAJIAN, a Widow, and IDA SARAJIAN
and RICHARD BEGIAN, Wife and Husband, all as joint tenants,
hereby GRANT to IDA SARAJIAN, the following real property
[legal description of Avonoak].” The deed stated the conveyance
was not subject to a documentary transfer tax because “ ‘this is a
bonafide gift and the grantor received nothing in return, R & T
11911.’ ”3
       On December 19, 2014, Ida created the “Ida Sarajian
Separate Property Trust,” naming herself as trustee and her
children as beneficiaries. The same day, Ida executed another
“Trust Transfer Deed” stating “FOR NO CONSIDERATION,
GRANTOR Ida Sarajian, a married woman as her separate
property, hereby GRANTS to Ida Sarajian, Trustee of The Ida
Sarajian Separate Property Trust dated December 19, 2014, the
following described real property [legal description of Avonoak].”
       On October 9, 2015, Richard commenced the underlying
dissolution action, and requested the court confirm Avonoak as
community property. Ida asserted the residence was her
separate property.
       On June 29, 2016, the trial court bifurcated the question of
Avonoak’s characterization from the remaining issues in the case.
Richard argued the 2006 Trust Transfer Deed lacked an
unambiguous declaration of his intention, as the adversely
affected spouse, to transmute his community property interest
into Ida’s separate property. He maintained the document “was


3     Revenue and Taxation Code section 11911 authorizes the
board of supervisors of any county or city to impose a tax on the
transfer of real property when the consideration paid for the
property exceeds $100.




                                 4
prepared and signed in connection with estate planning,” as
demonstrated by the document’s title, and the document made
“absolutely no mention of the property rights being changed or
the fact that [Richard’s] interest [was] being adversely affected.”
Because “[n]othing on the face of the document explicitly state[d]
that [he] was waiving away all of his community property
ownership interest,” Richard maintained the Trust Transfer Deed
failed to meet section 852(a)’s express declaration requirement.
       Ida argued the use of the word “grant” in the 2006 Trust
Transfer Deed unambiguously demonstrated the parties’
intention to change the characterization and ownership of
Avonoak from a joint tenancy into Ida’s separate property.
Anticipating Richard’s argument, Ida maintained the document’s
title was irrelevant to the express declaration analysis, because
the Trust Transfer Deed named the grantee only as “ ‘Ida
Sarajian,’ ” and it made no reference to “her capacity as trustee of
any trust,” let alone the Ida Sarajian Separate Property Trust,
which did not exist in 2006.
       On August 29, 2016, the trial court issued a statement of
decision finding the 2006 Trust Transfer Deed validly
transmuted Richard’s community interest in Avonoak into Ida’s
separate property. Quoting from Estate of Bibb (2001) 87
Cal.App.4th 461 (Bibb), the court observed that “ ‘ “grant” is the
historically operative word for transferring interests in real
property,’ ” and reasoned the parties’ use of the word in the Trust
Transfer Deed thus satisfied section 852(a)’s express declaration
requirement. The court added that its conclusion was reinforced
by the phrase “bonafide gift,” explaining “this provision gave
[Richard] clear notice that he was making a gift to [Ida] through
the deed and, thus, making a change in the characterization or




                                 5
ownership of the property.” Finally, the court determined the
deed’s title did “not undermine the clear expression” of intent,
because “the deed transfers Avonoak to [Ida], not to any trust,
and there is no trust identified on the face of the document.”
On September 14, 2016, the trial court filed an order deeming
Avonoak to be Ida’s separate property for the reasons stated in
its statement of decision.
       On October 3, 2016, the trial court filed a certificate of
probable cause for immediate appeal of its order on the bifurcated
issue. On October 10, 2016, Richard filed a motion with this
court for leave to appeal the bifurcated issue.4 We granted the
motion and now consider the matter.
                           DISCUSSION
1.     The Express Declaration Requirement and Standard
       of Review
       The question presented in this case is whether the trial
court correctly determined Richard’s execution of the 2006 Trust
Transfer Deed effectively transmuted his community interest in
Avonoak into Ida’s separate property. Section 850, subdivision
(b) provides that married persons may transmute the community
property of either spouse into separate property “by agreement or
transfer,” subject to the provisions of sections 851 to 853. Section
852(a) provides: “A transmutation of real or personal property is
not valid unless made in writing by an express declaration that is




4    Due to a clerical error, this court initially rejected Richard’s
motion. Upon review, the court concluded the motion was
properly presented and deemed it filed as of the original
October 10, 2016 date.




                                 6
made, joined in, consented to, or accepted by the spouse whose
interest in the property is adversely affected.” (Italics added.)
       In MacDonald, our Supreme Court interpreted the phrase
“express declaration” in section 852(a) to require language
expressly stating that a change in the characterization or
ownership of the property is being made. (MacDonald, supra,
51 Cal.3d at p. 272.) Thus, “a writing signed by the adversely
affected spouse is not an ‘express declaration’ for the purposes of
[section 852(a)] unless it contains language which expressly states
that the characterization or ownership of the property is being
changed.” (Ibid., italics added.)
       An “express declaration” does not require use of the terms
“transmutation,” “community property,” “separate property,” or
any other particular locution. (MacDonald, supra, 51 Cal.3d at
pp. 272-273.) As the Supreme Court explained in MacDonald,
the language “ ‘I give to the account holder any interest I have in
the funds deposited in this account,’ ” is sufficient to establish a
transmutation. (Ibid.) However, while “no particular
terminology is required [citation], the writing must reflect a
transmutation on its face, and must eliminate the need to
consider other evidence in divining this intent.” (Benson, supra,
36 Cal.4th at pp. 1106-1107.) In other words, “[t]he express
declaration must unambiguously indicate a change in character
or ownership of property.” (In re Marriage of Starkman (2005)
129 Cal.App.4th 659, 664 (Starkman), italics added.) An
instrument is ambiguous if “ ‘the written language is fairly
susceptible of two or more constructions.’ ” (Estate of Russell
(1968) 69 Cal.2d 200, 211.)
       MacDonald concluded strict adherence to formalities was
required to ensure a “party does not ‘slip into a transmutation by




                                 7
accident.’ ” (Starkman, supra, 129 Cal.App.4th at p. 664.; In re
Marriage of Barneson (1999) 69 Cal.App.4th 583, 593 (Barneson)
[“MacDonald was based in part on a policy of ‘assuring that a
spouse’s community property entitlements are not improperly
undermined.’ ”].) As our Supreme Court elaborated in Benson,
“section 852 might prevent courts from finding a transmutation
in cases where some evidence suggests the spouses meant to
change the character of their property, but where they failed to
follow the statutory requirements.” (Benson, supra, 36 Cal.4th at
p. 1107.) Nonetheless, “any incongruous results” must be
attributed to “the manner in which lawmakers ultimately chose
to balance the competing policy concerns,” and “MacDonald
declined to second-guess the legislative decision to sacrifice
informality in transmutations in favor of protecting community
property and promoting judicial economy.” (Ibid., citing
MacDonald, supra, 51 Cal.3d at p. 273.)
       “In deciding whether a transmutation has occurred, we
interpret the written instruments independently, without resort
to extrinsic evidence.” (Starkman, supra, 129 Cal.App.4th at
p. 664; MacDonald, supra, 51 Cal.3d at pp. 271-272.) To
effectuate a valid transmutation, there must be some writing by
the owner “contain[ing] on its face a clear and unambiguous
expression of intent to transfer an interest in the property,
independent of extrinsic evidence.” (Bibb, supra, 87 Cal.App.4th
at p. 468.) “Under the circumstances, we are not bound by the
interpretation given to the written instruments by the trial
court.” (Starkman, at p. 664; In re Marriage of Lund (2009) 174
Cal.App.4th 40, 50 (Lund).) Thus, we review the question de
novo, exercising our independent judgment to determine whether
the proffered writing contains the requisite language to




                                8
effectuate a transmutation under section 852(a). (Starkman, at
p. 664; Barneson, supra, 69 Cal.App.4th at p. 588; see also Adams
v. MHC Colony Park, L.P. (2014) 224 Cal.App.4th 601, 619 [“The
inquiry into ambiguity presents a question of law subject to
independent review on appeal.”].)
2.      The Trust Transfer Deed Does Not Unambiguously
        Indicate a Change in Character or Ownership of
        Avonoak
        Richard argues the Trust Transfer Deed contains two
critical ambiguities that together preclude a finding that it meets
section 852(a)’s express declaration requirement. First, Richard
emphasizes the instrument’s title―“Trust Transfer Deed,” which
he says necessarily “suggests the transfer is associated with a
trust.” Second, he points to the conveyance language itself,
stressing “the deed does not say what interest is being granted.”
Taken together with the reference to a “Trust Transfer,” Richard
maintains the conveyance language is reasonably susceptible of
the interpretation that he granted his community interest in
Avonoak to Ida to be held in trust, and not to effect a change in
the marital character or ownership of the property. Because his
intention as gleaned solely from the face of the Trust Transfer
Deed is ambiguous, Richard argues the writing does not satisfy
the express declaration requirement. We agree.
        Barneson is instructive. In Barneson, the husband, after
suffering a stroke, gave written instructions to his stockbroker to
“ ‘sell, assign, and transfer’ ” stock into his wife’s name and
“journal” stock in his account into his wife’s account. (Barneson,
supra, 69 Cal.App.4th at p. 586.) Years later, the husband filed a
petition for dissolution of marriage and sought return of the
stock. The trial court found the stock transfers effectively




                                 9
transmuted the stock to the wife’s separate property under
section 852(a). The appellate court reversed.
       The Barneson court explained, “MacDonald’s interpretation
of the ‘express declaration’ language in section 852, subdivision
(a), can be viewed as effectively creating a ‘presumption’ that
transactions between spouses are not ‘transmutations,’
rebuttable by evidence the transaction was documented with a
writing containing the requisite language.” (Barneson, supra, 69
Cal.App.4th at p. 593.) In concluding the proffered writing failed
to rebut the presumption, the court rejected the assertion that
the instructions unambiguously directed a “change in ownership,”
observing the instructions “only directed ‘transfer’ of the stocks to
[the wife], without specifying what interest was to be transferred.”
(Id. at p. 590, italics added.) This ambiguity allowed for an
interpretation that the husband “may simply have intended to
enable [the wife] to more easily manage his financial affairs for
him after his stroke―in other words, he may have intended to
transfer management of the property without changing its
ownership or characterization.” (Id. at p. 591.)
       As particularly relevant to this case, the Barneson court
also observed that “[n]othing on the face of the documents . . .
precludes the possibility the transfer was made in trust.”
(Barneson, supra, 69 Cal.App.4th at p. 591, italics added.) In
identifying this possibility, the court clarified that it was not
suggesting “there is evidence of such a trust in the present case,
nor that we could directly consider such evidence in determining
whether [the husband’s] directives transmuted his property
within the meaning of section 852, subdivision (a)―as stated
above, the determination whether the MacDonald test has been
met must be made without resort to parol evidence.” (Ibid.)




                                 10
Rather, the point was “simply that a direction by a spouse to
transfer stock into his spouse’s name does not unambiguously
indicate the ownership of the stock is being changed.” (Ibid.,
italics added.)
       Ida argues Barneson is distinguishable. Unlike the writing
in Barneson, she emphasizes the Trust Transfer Deed did not use
only the word “transfer,” but also stated “that the transfer was ‘a
bonafide gift’ and that Richard was ‘granting’ the property to
Ida.” In view of this additional conveyance language, Ida
maintains Bibb is the better authority to guide our analysis.
       The issue in Bibb was whether a grant deed executed by
the husband, transferring real estate owned as his separate
property to himself and his wife as joint tenants, was sufficient to
transmute the property under section 852(a). (Bibb, supra, 87
Cal.App.4th at p. 465.) The grant deed at issue stated: “ ‘For a
valuable consideration, receipt of which is hereby acknowledged,
E.L. Bibb, as surviving joint tenant hereby grant(s) to E.L. Bibb
and Evelyn R. Bibb, his wife as joint tenants the following
described real property in the City of Berkeley . . . .’ ” (Id. at
p. 468, fn. 3.) The husband’s child from a prior marriage argued
the grant deed did not satisfy the express declaration
requirement, because it did “not contain language ‘ “expressly
stating that the characterization or ownership of the property
[was] being changed.” ’ ” (Id. at p. 465.) The wife responded that
the property was “presumed to be held in joint tenancy, as
described in the grant deed, and, therefore, [was] excluded from




                                11
probate under Probate Code section 6600, subdivision (b)(1).”5
(Ibid.)
       The Bibb court held the grant deed’s language was
adequate to satisfy the express declaration requirement.
Addressing the argument that the deed failed to meet the
MacDonald standard, the Bibb court explained: “The deed is
drafted in the statutory form required for expressing an intent to
transfer an interest in real property. [Citations.] Since the
MacDonald court held that the [proffered writings] would have
been adequate for a valid transmutation had they said, ‘ “I give to
the account holder any interest I have . . . ,” ’ and since ‘grant’ is
the historically operative word for transferring interests in real
property, there is no doubt that [the husband’s] use of the word
‘grant’ to convey the real property into joint tenancy satisfied the
express declaration requirement of section 852, subdivision (a).
[Citation.] Thus, the Berkeley property was validly transmuted
into property held in joint tenancy, became [the wife’s] separate
property upon [the husband’s] death, and was properly excluded
from the probate estate.” (Bibb, supra, 87 Cal.App.4th at
pp. 468-469, citing § 852(a) & Prob. Code, § 6600, subd. (b)(1).)
       Although neither case is perfectly analogous to this one, we
find the facts and analysis of Barneson to be more apposite than
those of Bibb. Ida is correct that the Bibb court expressly rested
its holding on the premise that “ ‘grant’ is the historically

5      Probate Code section 6600, subdivision (b)(1) states: “Any
property or interest or lien thereon which, at the time of the
decedent’s death, was held by the decedent as a joint tenant, or in
which the decedent had a life or other interest terminable upon
the decedent’s death, shall be excluded in determining the estate
of the decedent or its value.”




                                 12
operative word for transferring interests in real property” (Bibb,
supra, 87 Cal.App.4th at p. 469), and, in this respect, Richard’s
use of the word likewise must be viewed as an unambiguous
expression of his intent to transfer an interest in Avonoak to Ida.
But unlike Bibb, where the court was forced to conclude the
property “became [the wife’s] separate property upon [the
husband’s] death” due to his “use of the word ‘grant’ to convey the
real property into joint tenancy” (ibid., italics added), here,
Richard’s mere use of the word “grant” does not dictate a definite
conclusion about what interest in Avonoak he meant to convey to
Ida. In other words, as was true of the phrase “sell, assign, and
transfer” in Barneson, Richard’s use of the word “grant” is
ambiguous, because the word only establishes his intention to
transfer an interest in real property, “without specifying what
interest was to be transferred.” (Barneson, supra, 69 Cal.App.4th
at p. 590, italics added; see Benson, supra, 36 Cal.4th at p. 1107
[citing Barneson as example of decision that properly “adhere[d]
closely to MacDonald, and decline[d] to find a valid
transmutation absent express written language to that effect,”
noting the “written brokerage instructions changed possession,
not ownership, of stock”].)
       The reference to a “Trust Transfer” in the deed’s title
compounds this ambiguity, because it suggests, as Richard
maintains, that the conveyance to Ida may have been made for
the purpose of placing the property into a trust, and not with the
intention to change its marital character or ownership. (See, e.g.,
Starkman, supra, 129 Cal.App.4th at pp. 662, 665 [husband’s
execution of general assignment document transferring all
property into family trust for estate planning purposes was not
an express declaration, notwithstanding trust provision stating,




                                13
“any property transferred by either [Settlor] to the Trust . . .
is the community property of both of them”].) Ida argues the
reference to a trust transfer should raise no concern, because
under established principles of contract and statutory
construction a “title” or “label in a legal document” is “not
controlling” of its effect, and because the body of the deed
“does not mention any trust.” We are not persuaded.
       While it may be that a title or label is not “controlling”
where specific provisions of the writing dictate a definite
interpretation, it is not true that the characterization of a
transfer in a deed’s title is irrelevant to the express declaration
inquiry. Thus, in In re Marriage of Kushesh & Kushesh-Kaviani
27 Cal.App.5th 449, the court reasoned that an
“ ‘INTERSPOUSAL TRANSFER GRANT DEED’ ” presented a
better case for finding an express declaration than the grant deed
in Bibb, because “not only did the writing use the verb
‘grant’―the main point of Bibb―but the heading added the words
‘interspousal’―denoting a spouse-to-spouse transaction―and
‘transfer grant’―denoting that whoever was doing the granting
was actually transferring something out of that person’s estate.”
(Marriage of Kushesh, at pp. 454-455, italics added.) Absent an
unambiguous statement that the transfer would change the
character or ownership of Avonoak, the document’s title makes it
reasonable to entertain the possibility that Richard executed the
deed for the purpose of making only a “Trust Transfer.” (See
Barneson, supra, 69 Cal.App.4th at p. 591; Starkman, supra, 129
Cal.App.4th at pp. 662, 665; cf. Lund, supra, 174 Cal.App.4th at
pp. 51-52 [provision stating “ ‘[a]ll of the property, real and
personal, held in the name of Husband having its origin in his
separate property . . . is hereby converted to community property




                                14
of Husband and Wife’ ” was sufficient to meet express declaration
requirement, notwithstanding “recitals . . . indicating the
agreement was executed for ‘estate planning purposes’ ”].)
       The absence of a named trust or trustee in the Trust
Transfer Deed does not clarify the ambiguity. As in Barneson,
the ambiguity in the Trust Transfer Deed stems from its lack of
specificity about what interest Richard granted to Ida. Thus,
regardless of what extrinsic evidence would show about the
existence of a trust, Richard’s intention remains ambiguous in
that “[n]othing on the face of the document[ ] upon which the
transmutation claim is based precludes the possibility the
transfer was made in trust.” (Barneson, supra, 69 Cal.App.4th at
p. 591 [“We do not suggest there is evidence of such a trust in the
present case . . . . The point is simply that a direction . . . to
transfer stock into [a] spouse’s name does not unambiguously
indicate the ownership of the stock is being changed.”].) Indeed,
here we have more than just a lack of language precluding the
possibility. In this case we actually have language in the
proffered transmutation instrument that expressly refers to a
“Trust Transfer.” Basing our judgment solely on the face of the
document, we are forced to acknowledge it is reasonably
susceptible of the interpretation that Richard transferred his
interest in Avonoak to Ida only for the purpose of depositing it
into a trust, without changing the character or ownership of the
property. (See Starkman, supra, 129 Cal.App.4th at pp. 662,
665.)
       The same analysis applies to the language characterizing
the transfer as a “bonafide gift” for which the grantors “received
nothing in return.” Contrary to Ida’s contention, the MacDonald
court did not suggest that mere use of the word “give,” without




                                15
more, would have satisfied the express declaration requirement.
Rather, in clarifying that no particular locution was mandated,
the Supreme Court remarked that the transfer documents would
have been sufficient had they specified what interest was being
conveyed―e.g., “ ‘I give to the account holder any interest I have
in the funds deposited in this account.’ ” (MacDonald, supra, 51
Cal.3d at pp. 272-273, italics added.)6 A statement like this
clearly satisfies the MacDonald standard, not because “give” has
special meaning, but because the conveyance of “any interest I
have” unambiguously declares that “ownership of the property is
being changed.” (Id. at p. 272.) The same cannot be said for the
bare statement that a conveyance is a “bonafide gift” exempt from
the documentary transfer tax. Indeed, as Richard points out, if
he had transferred Avonoak to Ida in connection with a trust, he
also would have received no consideration, and the transfer
would have been a “gift” exempt from the tax.7


6
      In Barneson, the court similarly commented that the
transfer instructions would have been sufficient had they
indicated the husband was “giving his interest in the stocks to
[the wife].” (Barneson, supra, 69 Cal.App.4th at pp. 593-594.) In
doing so, the court relied upon the quoted statement from
MacDonald, and thus could not have intended its remark to
establish a more expansive standard for validating a
transmutation than the MacDonald court envisioned. This is
especially apparent since the principal fault the Barneson court
found in the transfer instructions was that they failed to specify
“what interest was to be transferred.” (Barneson, at p. 590.)
7    At oral argument, Ida’s counsel suggested the reference to a
“bonafide gift” unambiguously established a change in marital
character because, under section 770, gifts received during
marriage are presumed to be the separate property of the




                                16
      None of this is to say that Ida’s proffered interpretation of
the Trust Transfer Deed is unreasonable. All we hold is that the
deed is fairly susceptible of at least two interpretations―the one
Ida proffers, whereby Richard granted all of his interest in
Avonoak to her, thereby transmuting the residence into her
separate property, and the one Richard proffers, whereby he
granted only an interest in trust to Ida for the couple’s estate
planning purposes. As numerous other courts have observed,
this ambiguity would have been eliminated by including
language in the Trust Transfer Deed specifying that Richard
granted all or any interest he had in Avonoak to Ida, or, as he
had in the 1996 quitclaim deed, by stating he granted Avonoak to
Ida “as her sole and separate property.” However, because no
definitive judgment about the adversely affected spouse’s
intention can be made from the face of the Trust Transfer Deed
alone, and because the court is barred from considering extrinsic
evidence that might allow it to resolve the conflicting
interpretations in favor of finding a transmutation, we are left
with the default presumption that this interspousal transaction
was not a transmutation of Richard’s community interest in the
property. (See Barneson, supra, 69 Cal.App.4th at p. 593.)




receiving spouse. The presumption is insufficient to establish an
express declaration for the same reason the deed’s language
standing alone is ambiguous―that is, it does not clarify what
interest in Avonoak was given to Ida.




                                17
                          DISPOSITION
      The trial court’s decision on the bifurcated issue is
reversed. Each party to bear his and her own costs.




                                      EGERTON, J.

We concur:




             EDMON, P. J.




             LAVIN, J.




                                 18
Filed 1/18/19
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION THREE

In re Marriage of RICHARD BEGIAN             B278316
and IDA SARAJIAN.
___________________________________          Los Angeles County
RICHARD BEGIAN,                              Super. Ct. No. GD058108

        Appellant,                          ORDER CERTIFYING
                                            FOR PUBLICATION
        v.                                  [NO CHANGE IN JUDGMENT]

IDA SARAJIAN,

        Respondent.


THE COURT:
      The opinion in the above-entitled matter filed on December
20, 2018, was not certified for publication in the Official Reports.
For good cause, it now appears that the opinion should be
published in the Official Reports.
      There is no change in the judgment.

____________________________________________________________
EGERTON, J.              EDMON, P. J.               LAVIN, J.




                                 19